BEAUCHAMP, Judge.
Appellant waived trial by jury and entered his plea of guilty before the court under an indictment for driving while intoxicated, with a prior conviction for a like offense. The court assessed his punishment at a fine of $250 and 30 days in jail.
The record brought forward on appeal contains neither a statement of facts nor bill of exception. The proceedings appear to be regular in every respect and nothing is presented for review by this court.
The judgment of the trial court is affirmed.